Per Curiam.

Relator had an adequate remedy by way of appeal under authority of Chapter 2506, Revised Code, providing for a judicial review of final orders of administrative boards of municipalities, to test the validity of the zoning ordinance.
Relator failed to employ that remedy, and this court is of the opinion that the Court of Appeals did not abuse its discretion in denying the writ. State, ex rel. Lorain County Savings & Trust Co., v. Board of County Commrs. of Lorain County, ante, 306; State, ex rel. Gund Co., v. Village of Solon, ante, 318; State, ex rel. Grant, Exr., v. Kiefaber et al., Montgomery County Planning Comm., ante, 326.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.